PER CURIAM.
Wayne Dozier appeals a sentencing order entered pursuant to a plea bargain. The issue defendant-appellant Dozier seeks to raise on this appeal was not presented to the trial court, nor was it the subject of a reservation of the right to appeal, nor was the claimed error brought to the attention of the trial court by motion to correct sentencing error. See Fla. R.App. P. 9.140(b)(2)(A), (e); Williams v. State, 873 So.2d 1248, 1249-50 (Fla. 5th DCA 2004); Bogan v. State, 852 So.2d 444, 445 (Fla. 5th DCA 2003). The sentencing order is therefore affirmed.